Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 9,
2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00318-CR


                       JARREN DAME AVIE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 18-06-16,437


                          MEMORANDUM OPINION

      Appellant Jarren Dame Avie has signed and filed a written request to
dismiss his appeal. See Tex. R. App. P. 42.2(a). Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2